Title: A. Kuch to James Madison, 28 March 1827
From: Kuch, A.
To: Madison, James


                        
                            
                                Hond. Sir,
                            
                            
                                
                                    Waverly,
                                
                                March 28th. 1827—
                            
                        
                        This will be presented to you, by Mr. J. T. Shepherd whom I most cheerfully recommend to your favorable
                            consideration, as a young Gentleman of considerable merit, both in relation to his literary acquirements and his exemplary
                            moral deportment—Should the Visitors of the University, at the head of whom, you are placed; contemplate the appointment
                            of a Tutor to aid those who are not well grounded in the minutiæ of the Greek and latin languages, I should be much
                            pleased, that, my young friend Mr. Shepherd could be honored with that office or any other which might enable him to pursue
                            the bent of his wishes and fondest predilections. By the fall Mr. Shepherd will be thoroughly qualified, for the above
                            appointment, and as his exemplary and gentlemanly deportment, while with me, has prepossessed me in his favor I should be much
                            gratified if such provision could be made for him, comportable with the best interests of the University, as might enable
                            him to pursue such a course of liberal studies, as he desires; but which the pecuniary embarrassment of his deceased
                            Father’s estate will not enable him otherwise to pursue—with sentiments of the greatest respect I am yr obedient Sert
                        
                            
                                A Kuch
                            
                        
                    